    Case 2:21-cv-11853-DPH-CI ECF No. 1, PageID.1 Filed 08/10/21 Page 1 of 33



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


KATLYN SZCZETANKOWSKI,

       Plaintiff,                                    Civil Action No.:
                                                     Honorable
v

TOMEY GROUP, LLC, and
TOHME MANAGEMENT, LLC,

       Defendants.


JAMES B. RASOR (P 43476)
ANDREW J. LAURILA (P 78880)
Rasor Law Firm, PLLC
Attorneys for Plaintiff
201 E. Fourth Street
Royal Oak, MI 48067
248/543-9000 // 248/543-9050 fax
__________________________________________________________________

                        COMPLAINT & JURY DEMAND

       NOW COMES PLAINTIFF, KATLYN SZCZETANKOWSKI, by and

through her attorneys, Rasor Law Firm, PLLC, and for her Complaint against the

above-referenced Defendants states as follows:

                           GENERAL ALLEGATIONS

                                       Parties

       1.     At all relevant times, Plaintiff Katlyn Szczetankowski was a resident of

the City of Oxford, County of Oakland, State of Michigan.
  Case 2:21-cv-11853-DPH-CI ECF No. 1, PageID.2 Filed 08/10/21 Page 2 of 33



      2.    Defendant Tomey Group, LLC is a domestic limited liability company

that operates various Jimmy John’s locations, specifically the ones at issue here in

the City of Auburn Hills, County of Oakland, State of Michigan.

      3.    Defendant Tohme Management, LLC is a domestic limited liability

company that jointly operates various Jimmy John’s locations, specifically the ones

at issue here in the City of Auburn Hills, County of Oakland, State of Michigan.

      4.    At all material times, Plaintiff was an employee of Defendants.

      5.    At all material times, Defendant Tomey Group and Tohme

Management are joint employers for purposes of Title VII, the ELCRA and ADA

given both maintained control over Plaintiff’s employment and played a role in her

work site, work hours, and pay.

      6.    This lawsuit arises out of events occurring within the City of Auburn

Hills, County of Oakland, and State of Michigan.

                             Jurisdiction and Venue

      7.    This cause of action involves violations of Plaintiff’s civil rights, as

secured by the United States and Michigan Constitutions, and is brought pursuant to

the Americans with Disabilities Act (“ADA”), Title VII of the Civil Rights Act

(“Title VII”) and the Elliott-Larsen Civil Rights Act (“ELCRA”).

      8.    This Court has jurisdiction over the claims arising under federal law

pursuant to 28 U.S.C. §§ 1331, 1343 and supplemental jurisdiction over the claims

arising under state law pursuant to 28 USC §1367.

                                         2
    Case 2:21-cv-11853-DPH-CI ECF No. 1, PageID.3 Filed 08/10/21 Page 3 of 33




       9.      Defendants are covered entities, which includes “employer[s]” within

the meaning of the ADA, Title VII, and the Elliott-Larsen Civil Rights Act, MCL

§37.2201(a).

       10.     The amount in controversy exceeds $75,000.00 exclusive of costs,

interest, and attorney fees, and jurisdiction is otherwise proper in this Court.

       11.     Venue is appropriate in this Court pursuant to 28 USC §1391(b), as this

cause of action arises out of occurrences that took place within this District in the

County of Oakland and Defendant transacts and conducts business within this

District.

                             Administrative Procedures

       12.     Plaintiff filed a charge with the EEOC based on sex, disability and

retaliation.

       13.     The EEOC issued Plaintiff a Right to Sue letter on May 12, 2021.

       14.     Plaintiff has satisfied all jurisdictional requirements set forth by the

EEOC for bringing federal causes of action as addressed below.

                      COMMON FACTUAL ALLEGATIONS

       15.     Plaintiff was employed as a delivery driver at Jimmy Johns located at

3976 Baldwin Road, Auburn Hills.1



1
 While these events transpired, the original owner of the Jimmy John’s location (MI
JJ, LLC) completed a transaction to Tomey Group, LLC for the sale of various
                                           3
  Case 2:21-cv-11853-DPH-CI ECF No. 1, PageID.4 Filed 08/10/21 Page 4 of 33



      16.    On or around April 12, 2019, while on the job, Plaintiff was accosted

by a store manager, James, when he tried to sit on her lap and then asked her if he

could put his penis in her mouth.

      17.    This sex-based treatment greatly offended and scared Plaintiff and thus

she reported it other management.

      18.    It is upon information and belief that the harasser had a propensity to

engage in this type of offensive conduct towards females and/or had a criminal

history involving the same.

      19.    While working, Plaintiff told another store manager, Brent, that she was

going to call the police to report the altercation; she was then sent home, which

Defendant claimed was to diffuse the situation.

      20.    A few days later, Brent called Plaintiff and she told him that she refused

to work with James.

      21.    Roughly two weeks after this horrifying incident, Plaintiff was

transferred to a nearby Jimmy John’s location in Auburn Hills, located at 4433

Interpark Drive.

      22.    It is upon information and belief that the harasser, James, was neither

transferred, terminated nor disciplined.




Jimmy Johns locations, including the ones at issue in this case. It is believed that this
purchase agreement was signed on March 11, 2019 and closed on May 15, 2019.
                                           4
  Case 2:21-cv-11853-DPH-CI ECF No. 1, PageID.5 Filed 08/10/21 Page 5 of 33



        23.   Although Plaintiff no longer had to work with her harasser, her job

materially changed when she began working at this new store.

        24.   Before, Plaintiff had largely been a delivery driver, which

accommodated her disability (scoliosis) as she could not stand for long periods of

time.

        25.   But when she was transferred to the new store, she was no longer given

driver duties, but instead had to work doing manual labor in the store.

        26.   Further, when Plaintiff was transferred to the new store, her weekly

hours were drastically cut, thus decreasing her wages.

        27.   Throughout her employment with Defendant, her disability was known

to management, specifically that she had issues standing for extended periods of time

and doing manual labor.

        28.   Despite that management knew these new duties increased her back

pain and made working extremely difficult, she was forced to largely work in this

labor position for the ensuing months.

        29.   On or around October of 2019, because Plaintiff had continued to work

very limited hours compared to what she previously worked and because her altered

duties exacerbated her scoliosis and constantly caused her pain, she resigned her

employment (constructive discharge).

                             COUNT I
  VIOLATION OF 42 U.S.C § 12101, et seq., OF THE AMERICANS WITH
    DISABILITIES ACT—DISCRIMINATION AND/OR FAILURE TO
                        ACCOMMODATE
                                          5
  Case 2:21-cv-11853-DPH-CI ECF No. 1, PageID.6 Filed 08/10/21 Page 6 of 33




      30.    Plaintiff reasserts and re-alleges each and every allegation contained in

paragraphs 1 through 29, as if fully set forth herein.

      31.    Title I of the Americans with Disabilities Act, 42 U.S.C. § 12112,

prohibits discrimination against any qualified individual on the basis of disability in

regard to job application procedures, hiring, advancement, or discharge of

employees, employee compensation, job training, and other terms, conditions, and

privileges of employment.

      32.    42 U.S.C. § 12111(8) defines qualified individual to mean an individual

who with or without reasonable accommodation can perform the essential functions

of the employment position that such individual holds or desires.

      33.    At all relevant times, Plaintiff was a qualified individual within the

meaning of 42 U.S.C. § 12111(8).

      34.    Plaintiff could perform her job duties with, or without, a reasonable

accommodation.

      35.    Plaintiff’s scoliosis affects the substantial major life activities of

walking, standing, bending, and working.

      36.    42 U.S.C. § 12112(b) defines discrimination against a qualified

individual on the basis of disability. The definition of discrimination includes the

failure to reasonably accommodate a disabled individual. It includes the following:

             a.    42 U.S.C. § 12112(b)(3) includes in the definition of
             discrimination utilizing standards, criteria, or methods of

                                           6
  Case 2:21-cv-11853-DPH-CI ECF No. 1, PageID.7 Filed 08/10/21 Page 7 of 33



               administration that have the effect of discrimination on the basis of
               disability.

               b.    42 U.S.C. § 12112(b)(5) includes in the definition of
               discrimination the failure to reasonably accommodate a qualified
               individual with a disability.

               c.     42 U.S.C. § 12112(b)(6) includes in the definition of
               discrimination the use of qualification standards, employment tests, or
               other selection criteria that screen out or tend to screen out an individual
               with a disability or a class of individuals with a disability unless it is
               shown to be job related for the position in question and consistent with
               business necessity.

         37.   The ADA also requires an individualized inquiry into each individual’s

specific situation and need for an accommodation and accommodating such a

request unless the request poses an undue hardship.

         38.   Defendants violated the ADA when it discriminated against Plaintiff

based on her disability by failing to accommodate her reasonable requests for an

accommodation and patently disregarding Plaintiff’s medical condition and/or

needs.

         39.   Specifically, Defendants knew that Plaintiff’s scoliosis negatively

impaired her ability to work a laborious job but refused to continue her delivery

driver duties when she was transferred locations.

         40.   Defendants discriminated against Plaintiff by enforcing its policies

regarding Plaintiff’s specific job and disability and denying Plaintiff an

accommodation lacking either a sufficient reason or engaging in any interactive

process.

                                             7
  Case 2:21-cv-11853-DPH-CI ECF No. 1, PageID.8 Filed 08/10/21 Page 8 of 33



      41.      Defendants never considered an assignment and/or duties that would

not require constant standing, which increased Plaintiff’s scoliosis-related pain.

      42.      By ignoring ongoing discrimination and enforcing discriminatory

policies against Plaintiff, Defendants disregarded Plaintiff’s basic rights under the

Americans with Disabilities Act.

      43.      At all material times, Defendants knew of Plaintiff’s limitations and

how her existing assignment caused her severe pain, yet ratified this work

requirement.

      44.      Defendants’ actions and policies in discriminating against Plaintiff

based on her disability and failing to accommodate Plaintiff were conducted with

malice or reckless indifference to Plaintiff’s federally protected rights.

      45.      Due to Defendants’ failure to assign Plaintiff duties and responsibilities

that did not cause her severe pain based on her disability, Plaintiff was forced to

resign her employment (constructive discharge).

      46.      As a direct and proximate result of Defendants’ unlawful action,

Plaintiff has sustained injuries and damages, including, but not limited to: potential

loss of earning capacity, loss of career and employment opportunities, loss of

employee    benefits,     loss   of   promotional    opportunities,   humiliation    and

embarrassment, mental and emotional distress, and loss of everyday pleasures of

everyday life.



                                            8
  Case 2:21-cv-11853-DPH-CI ECF No. 1, PageID.9 Filed 08/10/21 Page 9 of 33



      47.    Pursuant to the ADA, Defendants are liable to Plaintiff for all damages

allowed under federal law. To the extent that the damages allowable and/or

recoverable are deemed insufficient to fully compensate Plaintiff and/or to punish or

deter Defendants, this Court must order additional damages to be allowed so as to

satisfy any and all such inadequacies.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter

judgment in her favor and against Defendants, for but not limited to compensatory

damages in whatever amount she is found to be entitled, exemplary damages

commensurate with the wrong and Defendants’ ability to pay, and an award of her

fair and reasonable attorney fees, cost of litigation, and interest.

              COUNT II – HOSTILE WORK ENVIRONMENT –
                TITLE VII OF THE CIVIL RIGHTS ACT OF
               1964 – 42 U.S.C. § 2000e-2 AS TO DEFENDANTS

      48.    Plaintiff repeats and realleges each and every allegation contained in

paragraphs one through 47 of the complaint.

      49.    Title VII of the Civil Rights Act of 1964, 42 USC §2000e, et seq.

prohibits discrimination and/or harassment against any individual with respect to

compensation, terms, conditions, or privileges of employment, because of such

individual’s sex.

      50.    At all material times, Plaintiff was an employee of Defendants, covered

by and within the meaning of Title VII of the Civil Rights Act of 1964, 42 USC

§2000e, et seq.

                                            9
 Case 2:21-cv-11853-DPH-CI ECF No. 1, PageID.10 Filed 08/10/21 Page 10 of 33



      51.       Plaintiff is a Female and is member of a protected class under Title VII

of the Civil Rights Act of 1964.

      52.       Defendants are joint employers under Title VII given both entities

exercised control over the terms of Plaintiff’s employment, including her assignment

and/or working conditions, paid her salary, and generally controlled whether she

could be hired and fired.

      53.       As an employer within the meaning of the Title VII of the Civil Rights

Act of 1964, Defendant owed Plaintiff a duty not to discriminate against and/or

harass her and/or permit harassment with respect to employment, promotional

opportunities, compensation or other conditions or privileges of employment on the

basis of sex.

      54.       Defendants, by their agents, representatives, and/or employees, was

predisposed to permit discrimination and harassment on the basis of Plaintiff’s sex

and acted in accordance with that predisposition.

      55.       While employed by Defendants, Plaintiff was subjected to a sexually-

hostile work environment and experienced a sexually-charged workplace from

Defendants’ manager, and this harassment was ratified by and through Defendants’

agents, servants and/or employees, said acts being made unlawful by Title VII of the

Civil Rights Act of 1964, 42 USC §2000e, et seq.




                                            10
 Case 2:21-cv-11853-DPH-CI ECF No. 1, PageID.11 Filed 08/10/21 Page 11 of 33



      56.    Upon information and belief, because Plaintiff’s harasser’s previous

conduct in the workplace and/or criminal history, it was foreseeable that this incident

would occur and that Plaintiff would be victimized by him.

      57.    Defendants, by and through their agents, servants and/or employees

intentionally violated Title VII by the following acts:

             a)     discriminating against Plaintiff with respect to
                    employment, compensation, or a term, condition or
                    privilege of employment, because of sex;

             b)     limiting, segregating, or classifying Plaintiff in a way
                    which deprived or tended to deprive Plaintiff of an
                    employment opportunity or otherwise adversely
                    affecting the status of Plaintiff’s employment because
                    of sex;

             c)     segregating, classifying or otherwise discriminating
                    against Plaintiff on the basis of her sex with respect to a
                    term, condition or privilege of employment, including a
                    benefit plan or system;

             d)     creating and permitting an unbearable work
                    environment based on threats, offensive comments,
                    and outrageous conduct on the basis of sex;

             e)     failing to provide a work environment free from
                    discriminatory/harassing/offensive conduct; and

             f)     failing to take remedial, corrective measures to prevent
                    such conduct in the future upon notice of the harassing
                    treatment.


      58.    The disparate, less favorable and harassing treatment which Plaintiff

experienced and reported to Defendants while employed came from Defendants, its

                                          11
 Case 2:21-cv-11853-DPH-CI ECF No. 1, PageID.12 Filed 08/10/21 Page 12 of 33



agents and/or employees, specifically but not limited to one of the Baldwin

location’s manager, an individual who had authority over Plaintiff’s assignment.

      59.       Defendants subjected Plaintiff to disparate, harassing treatment in

whole or in part because of her sex, and such treatment was sufficiently severe and

pervasive such that Plaintiff was subjected to a hostile work environment on the

basis of sex.

      60.       Following Plaintiff’s complaint regarding this harassment, Defendants

did not remedy the situation but instead transferred Plaintiff to a location where she

was forced to work fewer hours and work in a difference capacity that negatively

affected her scoliosis.

      61.       Due to the harassing and offensive nature of this sexually-pervasive

work environment, Plaintiff was unable to perform her job duties because of the

abusive, hostile environment,

      62.       Plaintiff felt uncomfortable based on the manager’s offensive, sexually

motivated conduct.

      63.       The manager, James, did not perform any of the above-referenced acts

against any male employees.

      64.       Defendants have a policy or pattern of practice that encourages

management or supervisory personnel to fail to take prompt and corrective action

upon notice of harassing conduct and/or that tolerates the disparate and less

favorable treatment of the same by said management and supervisory personnel.

                                            12
 Case 2:21-cv-11853-DPH-CI ECF No. 1, PageID.13 Filed 08/10/21 Page 13 of 33



      65.       Defendants have a policy or pattern of practice that encourages

management or supervisory personnel to look the other-way or actively encourage

disparate/less favorable and harassing treatment of female employees by male

employees.

      66.       Defendants have a policy or pattern of practice of transferring harassed

employees into a less favorable, different assignment (effectively punishing them)

and failing to punish the harasser.

      67.       Defendants had no legitimate business reason for its actions, in

violation of Title VII, which specifically prohibits discrimination and harassment

against any person regarding employment and/or the terms of employment on the

basis of sex.

      68.       By failing to take prompt and effective remedial actions but instead

transferring Plaintiff to a worse assignment and allowing the harasser to remain in

his same assignment, Defendants have in effect condoned, ratified, and/or authorized

harassment against Plaintiff and individuals similarly situated to her.

      69.       Defendants and their agents, servants and/or employees’ actions were

intentional, with reckless indifference to Plaintiff’s rights and sensibilities.

      70.       As a direct and proximate result of Defendants’ unlawful actions

against Plaintiff as described herein, which constitute a hostile work environment

based on sex, Plaintiff has suffered injuries and damages, including, but not limited

to, potential loss of earnings and earning capacity, loss of career opportunities, loss

                                            13
 Case 2:21-cv-11853-DPH-CI ECF No. 1, PageID.14 Filed 08/10/21 Page 14 of 33



of reputation and esteem in the community, mental and emotional distress, and loss

of the ordinary pleasures of life.

      71.    Pursuant to Title VII of the Civil Rights Act of 1964, 42 USC §2000e,

et seq., Defendants are liable to Plaintiff for all damages allowed under federal law.

To the extent that the damages allowable and/or recoverable are deemed insufficient

to fully compensate Plaintiff and/or to punish or deter Defendants, this Court must

order additional damages to be allowed so as to satisfy any and all such

inadequacies. Defendants’ conduct was and remains extreme and outrageous

subjecting Defendant to punitive damages.

      WHEREFORE, Plaintiff, respectfully requests that this Honorable Court

enter judgment in her favor and against Defendants in an amount that is fair and

reasonable and compensates Plaintiff for her injuries, plus costs, interest and

attorney fees, as well as punitive and/or exemplary damages so wrongfully incurred.

              COUNT III – HOSTILE WORK ENVIRONMENT –
                 VIOLATION OF THE ELLIOTT-LARSEN
                CIVIL RIGHTS ACT, MCL §37.2101, et seq.
                        AS TO ALL DEFENDANTS

      72.    Plaintiff repeats and realleges each and every allegation contained in

paragraphs one through 71 as stated above.

      73.    The Elliott-Larsen Civil Rights Act, MCL §37.2101, et seq. prohibits

discrimination against any individual with respect to employment, compensation, or

a term, condition, or privilege of employment because of sex.


                                         14
 Case 2:21-cv-11853-DPH-CI ECF No. 1, PageID.15 Filed 08/10/21 Page 15 of 33



       74.   The Elliott-Larsen Civil Rights Act, MCL §37.2103(i) permits a claim

that “[d]iscrimination because of sex includes sexual harassment. Sexual harassment

means unwelcome sexual advances, requests for sexual favors, and other verbal or

physical conduct or communication of a sexual nature” where “[t]he conduct or

communication has the purpose or effect of substantially interfering with an

individual's employment, public accommodations or public services, education, or

housing, or creating an intimidating, hostile, or offensive employment, public

accommodations, public services, educational, or housing environment.”

       75.   At all material times, Plaintiff was an employee of Defendants, covered

by and within the meaning of the Elliott-Larsen Civil Rights Act, MCL §37.2101, et

seq.

       76.   Defendants are joint employers under Title VII given both entities

exercised control over the terms of Plaintiff’s employment, including her assignment

and/or working conditions, paid her salary, and generally controlled whether she

could be hired and fired.

       77.   Plaintiff is a female and a member of a protected class under the Elliott-

Larsen Civil Rights Act, MCL §37.2101, et seq.

       78.   As employers within the meaning of the Elliott-Larsen Civil Rights

Act, MCL §37.2101, et seq., Defendants owed Plaintiff a duty not to discriminate

against and/or harass her and/or permit harassment with respect to employment,



                                          15
 Case 2:21-cv-11853-DPH-CI ECF No. 1, PageID.16 Filed 08/10/21 Page 16 of 33



promotional opportunities, compensation or other conditions or privileges of

employment on the basis of sex.

       79.   Defendants, by their agents, representatives, and/or employees, were

predisposed to permit discrimination and harassment on the basis of Plaintiff’s sex

and acted in accordance with that predisposition.

       80.   While employed by Defendants, Plaintiff was subjected to sexual-

motivated treatment by Defendants’ manager, and this sexually-related conduct was

ratified by and through Defendant, its agents, servants and/or employees, and said

acts being made unlawful by the Elliott-Larsen Civil Rights Act, MCL §37.2101, et

seq.

       81.   Defendants, by and through their agents, servants and/or employees

intentionally violated the ELCRA by the following acts:

             a.    discriminating against Plaintiff with respect to
                   employment, compensation, or a term, condition or
                   privilege of employment, because of sex;

             b.    limiting, segregating, or classifying Plaintiff in a way
                   which deprived or tended to deprive Plaintiff of an
                   employment opportunity or otherwise adversely
                   affecting the status of Plaintiff’s employment because
                   of sex;

             c.    segregating, classifying or otherwise discriminating
                   against Plaintiff on the basis of her sex with respect to a
                   term, condition or privilege of employment, including a
                   benefit plan or system;




                                         16
 Case 2:21-cv-11853-DPH-CI ECF No. 1, PageID.17 Filed 08/10/21 Page 17 of 33



              d.     creating and permitting an unbearable work
                     environment based on threats, offensive comments,
                     and outrageous conduct on the basis of sex;

              e.     failing to provide a work environment free from
                     discriminatory/harassing conduct; and

              f.     failing to take remedial actions upon notice of the
                     harassing treatment.


       82.    The disparate, harassing and less favorable treatment to which Plaintiff

experienced and reported to Defendant while employed came from management and

supervisory personnel.

       83.    Defendants subjected Plaintiff to disparate, harassing treatment in

whole or in part because of her sex, and such treatment was sufficiently severe and

pervasive such that Plaintiff was subjected to a hostile work environment on the

basis of Plaintiff’s sex.

       84.    Following Plaintiff’s complaint regarding this harassment, Defendants

did not remedy the situation but instead transferred Plaintiff to a location where she

was forced to work fewer hours and work in a difference capacity that negatively

affected her scoliosis.

       85.    Due to the harassing and offensive nature of this sexually pervasive

work environment, Plaintiff was unable to perform her job duties because of the

abusive, hostile environment,

       86.    Plaintiff felt uncomfortable based on the manager’s offensive, sexually

motivated conduct.
                                          17
 Case 2:21-cv-11853-DPH-CI ECF No. 1, PageID.18 Filed 08/10/21 Page 18 of 33



      87.    The manager, James, did not perform any of the above-referenced acts

against any male employees.

      88.    Defendants have a policy or pattern of practice that encourages

management or supervisory personnel to fail to take prompt and corrective action

upon notice of harassing conduct and/or that tolerates the disparate and less

favorable treatment of the same by said management and supervisory personnel.

      89.    Defendants have a policy or pattern of practice that encourages

management or supervisory personnel to look the other-way or actively encourage

disparate/less favorable and harassing treatment of female employees by male

employees.

      90.    Defendants have a policy or pattern of practice of transferring harassed

employees into a less favorable, different assignment (effectively punishing them)

and failing to punish the harasser.

      91.    Defendants had no legitimate business reason for its actions, in

violation of the Elliott-Larsen Civil Rights Act, MCL §37.2101, et seq., which

specifically prohibits discrimination/harassment against any person regarding

employment and/or the terms of employment on the basis of sex.

      92.    By failing to take prompt and effective remedial actions but instead

transferring Plaintiff to a worse assignment and allowing the harasser to remain in

his same assignment, Defendants have in effect condoned, ratified, and/or authorized

harassment against Plaintiff and individuals similarly situated to her.

                                          18
 Case 2:21-cv-11853-DPH-CI ECF No. 1, PageID.19 Filed 08/10/21 Page 19 of 33



      93.    Defendants and their agents, servants and/or employees’ actions were

intentional, with reckless indifference to Plaintiff’s rights and sensibilities.

      94.    As a direct and proximate result of Defendants’ unlawful actions

against Plaintiff as described herein, which constitute a hostile work environment

based on sex, Plaintiff has suffered injuries and damages, including, but not limited

to, potential loss of earnings and earning capacity, loss of career opportunities, loss

of reputation and esteem in the community, mental and emotional distress, and loss

of the ordinary pleasures of life.

      95.    Pursuant to the Elliott-Larsen Civil Rights Act, MCL §37.2101, et seq.,

Defendants are liable to Plaintiff for all damages allowed under state law. To the

extent that the damages allowable and/or recoverable are deemed insufficient to fully

compensate Plaintiff and/or to punish or deter the Defendants, this Court must order

additional damages to be allowed so as to satisfy any and all such

inadequacies. Defendants’ conduct was and remains extreme and outrageous

subjecting Defendants to excess damages.

      WHEREFORE, Plaintiff respectfully requests that this Court enter a

judgment against Defendants, in an amount in excess of Twenty-Five Thousand

($25,000) Dollars, together with interest, costs and reasonable attorney fees, and

grant further such relief as this Court deems fair and just under the circumstances.

                                    COUNT IV –
                         RETALIATION TITLE VII – 42 U.S.C 2000e


                                           19
 Case 2:21-cv-11853-DPH-CI ECF No. 1, PageID.20 Filed 08/10/21 Page 20 of 33



       96.    Plaintiff reasserts and re-alleges each and every allegation contained in

paragraphs 1 through 95, as if fully set forth herein.

       97.    Title VII prohibits retaliation against any individual because that person

has opposed a violation of this act, or because the person has made a charge, filed a

complaint, testified, assisted, or participated in any investigation … under this act.

42 U.S.C. § 2000e-3(a).

       98.    At all material times, Plaintiff was an employee of Defendants, covered

by and within the meaning of Title VII and for the reasons stated above, Defendants

are joint employers.

       99.    Complaining about, reporting, and/or opposing discriminatory

treatment is a statutorily protected activity.

       100. As employers within the meaning of Title VII, Defendants owed

Plaintiff a duty not to retaliate against her with respect to employment, promotional

opportunities, post-termination rights, compensation or other conditions or

privileges of employment on the basis of her engaging in statutorily protected

activities.

       101. Plaintiff engaged in conduct protected under Title VII, including, but

not limited to, complaining of, reporting, and/or opposing the discriminatory

conduct of the agents, servants, and/or employees of Defendants when she reported

the April 12 incident to management.

       102. Defendants had knowledge of Plaintiff’s protected activities.

                                           20
 Case 2:21-cv-11853-DPH-CI ECF No. 1, PageID.21 Filed 08/10/21 Page 21 of 33



       103. Defendants, by and through their agents, servants, and/or employees,

subsequently took adverse, retaliatory action against Plaintiff including, but not

limited to, altering Plaintiff’s hours so she worked significantly less and earned less,

changing Plaintiff’s specific job where she no longer drove delivery, and denying

Plaintiff various employment benefits and denying her other conditions, terms,

opportunities, and privileges provided to other, non-engaging in protected activity

employees of Defendant.

       104. Defendants’ ongoing retaliation, as stated above, led to Plaintiff’s

foreseeable resignation (constructive discharge) as she could not earn a living given

her decreased weekly hours and as she was forced to perform a different job that

negatively impacted her health.

       105. Defendants and their agents, servants and/or employees’ actions were

intentional and willful with reckless indifference to Plaintiff’s rights and

sensibilities.

       106. By treating the complainee better than Plaintiff, Defendants evidenced

a retaliatory animus, particularly given the harasser’s managerial role.

       107. As a direct and proximate result of Defendants’ unlawful actions and

retaliation against Plaintiff as described herein, Plaintiff has suffered injuries and

damages, including, but not limited to, potential loss of earnings and earning

capacity, loss of career opportunities, loss of reputation and esteem in the

community, mental and emotional distress, and loss of the ordinary pleasures of life.

                                          21
 Case 2:21-cv-11853-DPH-CI ECF No. 1, PageID.22 Filed 08/10/21 Page 22 of 33



       108. Pursuant to Title VII, Defendants are liable to Plaintiff for all damages

allowed under federal law. To the extent that the damages allowable and/or

recoverable are deemed insufficient to fully compensate Plaintiff and/or to punish or

deter the Defendants, this Court must order additional damages to be allowed so as

to satisfy any and all such inadequacies.

       WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter judgment in her favor and against Defendants including but not limited to

actual damages in whatever amount she is found to be entitled to and punitive and/or

exemplary damages under Title VII, and any other damages permitted under Title

VII, and an award of her fair and reasonable attorney fees, cost of litigation, and

interest.

                       COUNT V – RETALIATION
                THE ELLIOTT-LARSEN CIVIL RIGHTS ACT,
                         M.C.L. § 37.2101 et seq.

       109. Plaintiff hereby restate and re-allege the allegations contained in

paragraphs 1 through 108 above, as though fully set forth herein.

       110. The Elliott-Larsen Civil Rights Act, M.C.L. § 37.2101 et seq. prohibits

retaliation against any individual because that person has opposed a violation of this

act, or because the person has made a charge, filed a complaint, testified, assisted,

or participated in any investigation … under this act.




                                            22
 Case 2:21-cv-11853-DPH-CI ECF No. 1, PageID.23 Filed 08/10/21 Page 23 of 33



      111. At all material times, Plaintiff is and has been an employee of

Defendants covered by and within the meaning of the Elliott-Larsen Civil Rights

Act, M.C.L. § 37.2101 et seq.

      112. Defendants are joint employers under ELCRA given both entities

exercised control over the terms of Plaintiff’s employment, including her assignment

and/or working conditions, paid her salary, and generally controlled whether she

could be hired and fired.

      113. As employers within the meaning of the Elliott-Larsen Civil Rights

Act, M.C.L. § 37.2101 et seq., Defendants owed Plaintiff a duty not to retaliate

against Plaintiff with respect to her employment, promotional opportunities,

compensation, post-termination rights, or other conditions or privileges of

employment on the basis of reporting harassment and discrimination.

      114. Complaining about, reporting, and/or opposing sexual harassment and

treatment is a statutorily protected activity under the Elliott-Larsen Civil Rights Act,

M.C.L. § 37.2101 et seq.

      115. Plaintiff engaged in conduct protected under the Elliott-Larsen Civil

Rights Act, M.C.L. § 37.2101 et seq., including, but not limited to, complaining of,

reporting, and/or opposing the discriminatory and harassing conduct of the agents,

servants, and/or employees of Defendants.

      116. Defendants had knowledge of Plaintiff’s complaints and protected

activities as set forth in the preceding paragraphs.

                                          23
 Case 2:21-cv-11853-DPH-CI ECF No. 1, PageID.24 Filed 08/10/21 Page 24 of 33



       117. Defendants, by and through their agents, servants, and/or employees,

subsequently took adverse, retaliatory action against Plaintiff including, but not

limited to, altering Plaintiff’s hours so she worked significantly less and earned less,

changing Plaintiff’s specific job where she no longer drove delivery, and denying

Plaintiff various employment benefits and denying her other conditions, terms,

opportunities, and privileges provided to other, non-engaging in protected activity

employees of Defendant.

       118. Defendants’ ongoing retaliation, as stated above, led to Plaintiff’s

foreseeable resignation (constructive discharge) as she could not earn a living given

her decreased weekly hours and as she was forced to perform a different job that

negatively impacted her health.

       119. Defendants and their agents, servants and/or employees’ actions were

intentional and willful with reckless indifference to Plaintiff’s rights and

sensibilities.

       120. By treating the complainee better than Plaintiff, Defendants evidenced

a retaliatory animus, particularly given the harasser’s managerial role.

       121. As a direct and proximate result of Defendants’ unlawful actions and

retaliation against Plaintiff as described herein, Plaintiff has suffered injuries and

damages, including, but not limited to, potential loss of earnings and earning

capacity, loss of career opportunities, loss of reputation and esteem in the

community, mental and emotional distress, and loss of the ordinary pleasures of life.

                                          24
 Case 2:21-cv-11853-DPH-CI ECF No. 1, PageID.25 Filed 08/10/21 Page 25 of 33



      122. Pursuant to the Elliott-Larsen Civil Rights Act, MCL §37.2101, et seq.,

Defendants are liable to Plaintiff for all damages allowed under state law. To the

extent that the damages allowable and/or recoverable are deemed insufficient to fully

compensate Plaintiff and/or to punish or deter the Defendants, this Court must order

additional damages to be allowed so as to satisfy any and all such

inadequacies. Defendants’ conduct was and remains extreme and outrageous

subjecting Defendants to excess damages.

      WHEREFORE, Plaintiff respectfully requests that this Court enter a

judgment against Defendants, in an amount in excess of Twenty-Five Thousand

($25,000) Dollars, together with interest, costs and reasonable attorney fees, and

grant further such relief as this Court deems fair and just under the circumstances.

               COUNT VI – DISPARATE TREATMENT
 TITLE VII OF THE CIVIL RIGHTS ACT OF 1964 – 42 U.S.C. § 2000E-2 –
                    SEX DISCRIMINATION—
                    AS TO ALL DEFENDANTS

      123. Plaintiff reasserts and re-alleges each and every allegation contained in

paragraphs 1 through 122, as if fully set forth herein.

      124. Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.

prohibits discrimination against any individual with respect to her compensation,

terms, conditions, or privileges of employment, because of such individual’s sex.

      125. At all material times, Plaintiff has been an employee of Defendants,

covered by and within the meaning of Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e-2.
                                          25
 Case 2:21-cv-11853-DPH-CI ECF No. 1, PageID.26 Filed 08/10/21 Page 26 of 33



      126. Plaintiff is a female and she is a member of a protected class under Title

VII of the Civil Rights Act of 1964.

      127. As an employer within the meaning of the Title VII of the Civil Rights

Act of 1964, Defendants owed Plaintiff a duty not to discriminate against her with

respect to employment, promotional opportunities, compensation or other conditions

or privileges of employment on the basis of her sex.

      128. Because of her sex, Plaintiff was subjected to treatment during her

career with Defendant that has been disparate from that accorded to non-minority

co-workers of Defendant and at the location of Plaintiff’s employment, who have

been treated more favorably than she.

      129. The disparate and less favorable treatment to which Plaintiff has been

subjected during the time that she was employed by Defendant has included adverse

employment actions on the basis of Plaintiff’s sex, including being transferred to a

new location with fewer hours and worse working conditions, when her male

harasser was not, or Plaintiff has otherwise been discriminated against with respect

to employment, promotional opportunities, compensation or other conditions or

privileges of employment on the basis of her sex.

      130. Defendants’ above-referenced collective treatment of Plaintiff, all of

which involves her sex, led to her foreseeable resignation (constructive discharge).

      131. The disparate and less favorable treatment to which Plaintiff was

subjected during the time that she was employed by Defendants has come both from

                                         26
 Case 2:21-cv-11853-DPH-CI ECF No. 1, PageID.27 Filed 08/10/21 Page 27 of 33



management and supervisory personnel, and from Plaintiff’s non-minority co-

workers.

      132. Defendants have a policy or pattern of practice that encourages

management or supervisory personnel to directly discriminate against female

employees, or that tolerates the disparate and less favorable treatment of female

employees by said management and supervisory personnel.

      133. Defendants have a policy or pattern of practice that encourages

management or supervisory personnel to look the other-way or actively encourage

disparate and less favorable treatment of female employees by non-female

employees and/or supervisory personnel.

      134. The individual employees of Defendants have either directly

discriminated against Plaintiff or have tolerated and looked the other way to

disparate and less favorable treatment of Plaintiff by her non-female co-workers

and/or supervisory personnel.

      135. The disparate treatment to which Plaintiff has been subjected during her

career with Defendants has been so substantially disparate and less favorable than

the treatment of non-female employees that it raises an inference of disparate

treatment discrimination.

      136. There is no legitimate business reason justifying the disparate treatment

to which Plaintiff has been subjected during her career with Defendants.



                                        27
 Case 2:21-cv-11853-DPH-CI ECF No. 1, PageID.28 Filed 08/10/21 Page 28 of 33



      137. As a direct and proximate result of Defendants’ unlawful actions

against Plaintiff as described herein, Plaintiff has suffered injuries and damages,

including, but not limited to, potential loss of earnings and earning capacity, loss of

career opportunities, loss of reputation and esteem in the community, mental and

emotional distress, and loss of the ordinary pleasures of life.

      138. Pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e

et seq., Defendants are liable to Plaintiff for all damages allowed under federal law.

To the extent that the damages allowable and/or recoverable are deemed insufficient

to fully compensate Plaintiff and/or to punish or deter the Defendants, this Court

must order additional damages to be allowed so as to satisfy any and all such

inadequacies. The conduct of Defendants was and remains extreme and outrageous

subjecting Defendant to punitive damages.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter judgment in her favor and against Defendants in an amount that is fair and

reasonable and compensates Plaintiff for her injuries, plus costs, interest, and

attorney fees, as well as punitive and/or exemplary damages so wrongfully incurred.

               COUNT VII– SEX DISCRIMINATION
     VIOLATION OF THE ELLIOTT-LARSEN CIVIL RIGHTS ACT,
          M.C.L. § 37.2101 et seq., AS TO ALL DEFENDANTS

      139. Plaintiff reasserts and re-alleges each and every allegation contained in

paragraphs 1 through 138, as if fully set forth herein.



                                          28
 Case 2:21-cv-11853-DPH-CI ECF No. 1, PageID.29 Filed 08/10/21 Page 29 of 33



      140. The Elliott-Larsen Civil Rights Act prohibits discrimination against any

individual with respect to employment, compensation, or a term, condition, or

privilege of employment because of sex. M.C.L. § 37.2202(a).

      141. At all times material and relevant, Plaintiff was an employee and

Defendants were Plaintiff’s employers, covered by and within the meaning of the

Elliot Larsen Civil Rights Act, M.C.L. § 37.2101 et seq, given Defendants are joint

employers.

      142. Plaintiff is a female and thus member of a protected class under the

Elliott-Larsen Civil Rights Act, M.C.L. § 37.2101 et seq.

      143. As employers within the meaning of the Elliott-Larsen Civil Rights

Act, M.C.L. § 37.2101 et seq., Defendants owed Plaintiff a duty not to discriminate

against her with respect to employment, promotional opportunities, compensation or

other conditions or privileges of employment on the basis of her sex.

      144. Because of her sex, Plaintiff was continuously subjected to treatment

during her tenure with Defendants that was disparate from that accorded to non-

femle co-workers, who have been treated more favorably than her, specifically but

not limited to being transferred to an assignment where she worked less hours and

in worse conditions when her male harasser remained employed in his position.

      145. The disparate and less favorable treatment to which Plaintiff has been

subjected during the time that she was employed by Defendant has included adverse

employment actions on the basis of Plaintiff’s sex, including being transferred to a

                                         29
 Case 2:21-cv-11853-DPH-CI ECF No. 1, PageID.30 Filed 08/10/21 Page 30 of 33



new location with fewer hours and worse working conditions, when her male

harasser was not, or Plaintiff has otherwise been discriminated against with respect

to employment, promotional opportunities, compensation or other conditions or

privileges of employment on the basis of her sex.

      146. Defendants’ above-referenced collective treatment of Plaintiff, all of

which involves her sex, led to her foreseeable resignation (constructive discharge).

      147. The disparate and less favorable treatment to which Plaintiff was

subjected during her employment came both from management and supervisory

personnel.

      148. Defendants have a policy or pattern of practice that encourages

management or supervisory personnel to directly discriminate against female

employees or that tolerates the disparate and less favorable treatment of the same by

said management and supervisory personnel.

      149. Defendants have a policy or pattern of practice that encourages

management or supervisory personnel to look the other-way or actively encourage

disparate and less favorable treatment of female employees by non-female

employees and/or supervisory personnel.

      150. The disparate treatment to which Plaintiff was subjected during her

career with Defendants was so substantially disparate and less favorable than the

treatment of non-protected, dissimilar employees that it raises an inference of

disparate treatment discrimination.

                                         30
 Case 2:21-cv-11853-DPH-CI ECF No. 1, PageID.31 Filed 08/10/21 Page 31 of 33



      151. The disparate treatment to which Plaintiff was subjected to during her

time at Defendants was so substantially disparate and less favorable than the

treatment received by her non-protected co-workers that it unreasonably interfered

with Plaintiff’s work performance.

      152. There is no legitimate business reason justifying the disparate treatment

to which Plaintiff was subjected to.

      153. As a direct and proximate result of Defendants’ unlawful actions

against Plaintiff as described herein, Plaintiff has suffered injuries and damages,

including, but not limited to, potential loss of earnings and earning capacity, loss of

career opportunities, loss of reputation and esteem in the community, mental and

emotional distress, and loss of the ordinary pleasures of life.

      154. Pursuant to the Elliott-Larsen Civil Rights Act, M.C.L. § 37.2101 et

seq., Defendants are liable to Plaintiff for all damages allowed under state law. To

the extent that the damages allowable and/or recoverable are deemed insufficient to

fully compensate Plaintiff and/or to punish or deter the Defendants, this Court must

order additional damages to be allowed so as to satisfy any and all such inadequacies.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter judgment in her favor and against Defendants, jointly and severally, in an

amount in excess of $25,000.00, together with costs, interest, and attorney fees so

wrongfully incurred, as the Court deems just.



                                          31
 Case 2:21-cv-11853-DPH-CI ECF No. 1, PageID.32 Filed 08/10/21 Page 32 of 33


                               THE RASOR LAW FIRM, PLLC

                               /s/ Andrew J. Laurila
                               ANDREW J. LAURILA (P78880)
                               Attorney for Plaintiff
                               201 E. 4th Street
                               Royal Oak, MI 48067
Dated: August 10, 2021




                                     32
    Case 2:21-cv-11853-DPH-CI ECF No. 1, PageID.33 Filed 08/10/21 Page 33 of 33



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


KATLYN SZCZETANKOWSKI,

        Plaintiff,                                       Civil Action No.:
                                                         Honorable
v

TOMEY GROUP, LLC, and
TOHME MANAGEMENT, LLC,

        Defendants.


JAMES B. RASOR (P 43476)
ANDREW J. LAURILA (P 78880)
Rasor Law Firm, PLLC
Attorneys for Plaintiff
201 E. Fourth Street
Royal Oak, MI 48067
248/543-9000 // 248/543-9050 fax
__________________________________________________________________

                              RELIANCE ON JURY DEMAND

        NOW COMES Plaintiff, KATLYN SZCZETANKOWSKI, by and through her attorneys,

Rasor Law Firm, PLLC, by ANDREW J. LAURILA, and hereby respectfully relies upon the

jury demand filed in the within cause of action.

                                         THE RASOR LAW FIRM, PLLC

                                         /s/ Andrew J. Laurila
                                         ANDREW J. LAURILA (P78880)
                                         Attorney for Plaintiff
                                         201 E. 4th Street
                                         Royal Oak, MI 48067
Dated: August 10, 2021


                                                   33
